Citation Nr: 1745979	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-09 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental disability for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, claimed as bruxism and temporomandibular joint disorders (TMJ). 


REPRESENTATION

Veteran represented by:	David Russotto, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a Board hearing in April 2016 before the undersigned judge. A transcript of the hearing is contained in the record. 

In June 2016, the Board remanded the case for further development, to include a VA examination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that the Veteran has perfected an appeal for a compensable rating for an old thoracic compression fracture (claimed as thoracolumbar condition) and an increase rating for left sciatica and popliteal radiculopathy, but these claims have not been certified by the Board.  Thus, they will be subject to a later Board decision.


REMAND

The Veteran seeks entitlement to service connection for a dental disability for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, claimed as bruxism and temporomandibular joint disorders (TMJ).  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication.

This claim was last adjudicated in a March 2013 statement of the case. In June 2016, the Board remanded the appeal for additional development. The Veteran was provided with a September 2016 VA examination.  In May 2017, the RO issued a supplemental statement of the case.  Although this SSOC listed the issue as service connection for a condition involving bruxism and temporomandibular joint dysfunction, the reasons and bases discussed the Veteran's evaluation of an old thoracic compression fracture and not his claim for service connection for bruxism and TMJ.  Therefore, the Board finds the May 2017 SSOC inadequate.  

Under 38 C.F.R. § 19.31, the AOJ will furnish a SSOC if, pursuant to a remand by the Board, it develops additional evidence.  38 C.F.R. §§ 19.31(c), 19.38 (2016).  The VA examination was not a duplicate of previously reviewed evidence and the Board's June 2016 remand directed the issuance of an SSOC after completion of the development.  The May 2017 SSOC is considered inadequate as it did not address the Veteran's claim of service connection for a condition involving bruxism and temporomandibular joint dysfunction  Thus, the claim must be readjudicated by the AOJ, in compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim to entitlement to service connection for a dental disability for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, claimed as bruxism and temporomandibular joint disorders (TMJ).  If the benefits sought remain denied, issue the Veteran and SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




